 PHILLIPS-JONES CORPORATION153employees such as we normally find may constitute separate 'bargain-ing units sWe-find, therefore, that the units sought'by the Petitionerare -inappropriate, and we shall order-that the petitions be dismissed .9OrderUpon the entire record in this case, the National Labor RelationsBoard'hereby orders that the petitions herein be, and they.hereby are,dismissed.8 SeeSunshine Biscuits, Inc..94 NLRB770; American Viscose Corporation,SylvaniaDivision,84 NLRB 202;andHarbor Plywood Corporation of America,81 NLRB 1331.1In view of our disposition of the case,we find it unnecessary to consider the addi-tional argument of the Employer and the Intervenor that the requested units are inap-propriate because they are not coextensive in 'scope with the existing multiplant uiil%.PHILLIPS-JONES CORPORATION1andUNITEDGARMENT WORKERS OFAMERICA, AFL,PETITIONER.CasesNo. 15-RC-538.September 12,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John C. Truesdale, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and'Section 2 ('6) and '(7) of the Act.4.The Petitioner seeks to represent a unit composed of productionand maintenance employees at the Employer's Geneva, Alabama,plant, including warehouse employees, with certain specified exclu-sions.The Employer contends that only a broader unit embracingthe production and maintenance employees in both its Geneva andHartford, Alabama, plants is appropriate.The parties also disagreeas to the unit placement of group leaders, instructors, plant clericalemployees, a truck driver, and machinist repairman.1 The name of the Employerappears ascorrected at thehearinr.96 NLRB Na 17. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe' Employer is engaged in the manufacture of shirts, operatingseveral plants in the States of Alabama and Pennsylvania.This pro-ceeding concerns only its Geneva and Hartford, Alabama, plantskwhich are located about 12 miles apart.At the Geneva plant the Em-ployer conducts a complete shirt-manufacturing operation, consistingof the cutting and sewing of the cloth, and the inspection, laundering,and packaging of the finished product.Unlike the Geneva plant, theHartford plant is engaged only in certain phases of the sewing-opera-tions.Some of the cloth cut and partially sewn at Geneva is deliveredto Hartford where it is sewn.Thereafter, the shirts are returned toGeneva for inspection and preparation for market.The Employer maintains a single office at the Geneva plant whereall personnel matters are handled and a single payroll is kept for bothplants.The Geneva plant likewise provides supplies and warehousingfacilities and maintenance services for both plants.The Hartfordplant is under the supervision of the Geneva plant manager.How-ever, the sewing room, the only operation at that plant, like the severaldepartments at Geneva, has a supervisor who is directly responsible tothe plant manager.Employees in the Geneva and Hartford plantsexercise similar skills and may transfer from one plant to the otherwithout loss of their seniority.They also enjoy the same employeebenefits and have the same general working conditions.There is nohistory of collective bargaining at either plant.In view of the foregoing, and particularly the integration of opera-tions, centralized administration, and close community of employeeinterests in the two plants, we find that a unit embracing the employeesof both plants is appropriate 2As we are administratively satisfiedthat tl.e Petitioner has an adequate showing of interest in the broaderunit hereinafter established, we shall not dismiss the petition, but shalldirect an election in a unit including the employees of the Genevaand Hartford plants!There remains for consideration the unit placement of employees inthe following disputed categories and classifications whom the Em-ployer would include, and the Petitioner would exclude :Group leaders:Each of the 10 group leaders has about 10 employeesfor whom each leader furnishes raw materials and removes finishedwork.They transmit to their respective groups instructions fromthe plant supervisors, one of whom is present at all times in each work-room.They have no authority to hire or discharge, or effect anychanges in the status of employees, or make effective recommendations'Nashville Wire Products Manufacturing Co., Inc., et at.,89 NLRB 135;Boland Manu-facturing Company,83 NLRB 1254. See alsoNational Cash Register Company,95 NLRB27.CfSouthwest Truck Body Company,93 NLRB 1341.8If the Petitioner does not desire to participate in an election at this time,we shallpermit it to withdraw its petition without prejudice upon notice to the Regional Directorwithin 10 days after issuance of the Decision and Direction of Election herein.FloraCabinet Company,Inc,94 NLRB 12. PHILLIPS-JONES CORPORATION155concerning same.They likewise do not responsibly direct any em-ployees, but merely give routine directions to the latter.We find thatthe group leaders are not supervisors within the meaning of the Act,tnd shall include them in the unit.4Instructors:Five individuals in this classification are employed inthe two plants.They train new employees and coach experiencedones.In emergencies, instructors substitute for the plant supervisorsand assistant supervisors.They also make effective recommendationsconcerning changes in the status of traineees.We find that the in-structors are supervisors within the meaning of the Act and shallexclude them from the unit.-'Plant clericals:The plant clerks in the Geneva plant and the twoplant clerks in the Hartford plant work in the various productiondepartments alongside the production employees, recording and tabu-lating, for payroll purposes, the amount of the daily earnings of thelatter.We shall include the plant clerks in the production and main-tenance unit in accordance with Board policy.6Truck driver:This employee transports materials and finished prod-ucts between the plants and the warehouse.He also delivers mer-chandise from the Geneva plant to the railway freight station forshipment.When not thus employed, he also assists in packagingshirts.We shall include him in the unit.'Machinist repairmen:The Petitioner would include the four ma-chinist repairmen, and the Employer would exclude them.The ma-chinist repairmen, like other maintenance employees, work under thedirect supervision of the plant manager.Although they may preventoperators from using machines that are not in good working condi-tion, the record is clear that they exercise no supervisory authorityover any employees.As they have a close community of interest withthe other production and maintenance employees, we shall includethem in the unit.8We find that all production and maintenance employees at theEmployer's Geneva and Hartford, Alabama, plants, including theGeneva warehouse employees, group leaders, plant clerical employees,machinist repairmen, and the truck driver, but excluding office clericalemployees, professional employees, instructors, guards, and all super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text 'of Direction of Election omitted from publication in thisvolume.]n United States Gypsum Company,91 NLRB No 33.S StokelyFoods,Inc.,91 NLRB No 29"Louisville Railway Company,94 NLRB 20.Y SouthlandManufacturing Company,91 NLRB No. 38.1 Barmac,Inc.,89 NLRB 139.